In a condemnation proceeding, the claimant appeals from so much of a final decree of the Supreme Court, Richmond County, entered June 8, 1962 upon the court’s decision after a nonjury trial, as fixed the amount of the compensation to be paid to her for the taking of her property, Damage Parcel 16. Decree insofar as appealed from, reversed on the law and the facts, with costs to the claimant, and matter remitted to the Special Term for further hearings with respect to this damage parcel and for further proceedings not inconsistent herewith. In our opinion, Special Term should have permitted the claimant to adduce proof that reclamation of a 66-foot strip along the east edge of the pond in suit was feasible. If the claimant should succeed in establishing the feasibility of such reclamation, the award for the taking of her damage parcel would appear to be inadequate with respect to the underwater land and the upland in that area. Even if such reclamation were not feasible, the award would appear to be inadequate in light of the fact that the upland in that area, in its condition on the date of vesting, contained three usable lots measuring approximately 100 feet by 34 feet. We also believe that Special Term should have permitted the claimant to adduce proof that the price paid for the property upon its purchase in 1955 was less than its true value on that date; and that Special Term should not have curtailed the cross-examination of the city’s appraiser as to the valuation of the underwater land made by him prior to his conversation with the Corporation Counsel. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.